Citation Nr: 1536180	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  14-11 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left eye macular degeneration.

3.  Entitlement to service connection for a left eye disorder other than macular degeneration.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1955.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2013 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In July 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  

In June 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  During the hearing, the Veteran waived the AOJ's initial consideration of additional evidence that has been received since the March 2014 statements of the case (SOCs).

After review of the claims file and the contentions of the Veteran, the Board has expanded the claim for service connection for left eye macular degeneration to include other left eye disorders of record.  Accordingly, the issues have been recharacterized as reflected on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (VA should construe claim for service connection based on reasonable expectations of non-expert claimant).

During the Board hearing, the Veteran raised the issue of entitlement to service connection for a right eye disorder, to include macular degeneration; however, this issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.



REMAND

In this case, the Veteran has asserted that he has a current psychiatric disorder that is related to stressors that occurred during his naval service on board the USS Leyte.  His reported stressors include:  (1) the fear of being washed overboard during a hurricane; (2) the crash of a "widow maker" aircraft that killed seven people; (3) an individual walked into a propeller and was killed; (4) an individual who fell asleep was knocked overboard by an aircraft; (5) a 3-wheeler starter jeep flipped over and crushed the driver; (6) hearing about an explosion on board the USS Leyte after leaving the ship; (7) an aircraft almost crashed when a cable sheared off the tail hook; (8) a plane crashed while flying in a "V" formation while his ship was on its way to Florida.  See December 2012 stressor statement; July 2013 stress statement; Board Hearing Transcript (Tr.) at 26-37.  

The Veteran's service treatment records indicate that he had an "emotional upset" in May 1953 after his first baby died at birth.  His service treatment records are otherwise unremarkable for any complaints, treatment, or diagnoses related to a chronic psychiatric disorder.  At his November 1955 separation examination, his psychiatric evaluation was normal. 

VA treatment records indicate that the Veteran has diagnoses of PTSD related to Korea and depressive disorder NOS.  See, e.g., November 2012 VA mental health note.

Based on the foregoing, the Board remanded the claim for additional development in July 2014.  The Board directed the AOJ to attempt to verify the Veteran's reported stressors and to schedule him for a VA examination.  A review of the record indicates that some attempts were made to verify whether the Veteran was on board the USS Leyte during the Hurricane Carol; however, no other attempts were made to verify his other stressors, and the AOJ made no formal finding that the information provided was insufficient for verification purposes.  In addition, the AOJ did not schedule him for a VA examination.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, a remand is required to ensure compliance.  

In addition, a review of the record indicates that portions of the Veteran's military personnel file have been associated with the claims file; however, on remand, the AOJ should ensure that a complete copy of his military personnel records is obtained. 

The Veteran has also asserted that the loss of vision in his left eye is a result of welding during military service and/or is caused or aggravated by various medications.  His service treatment records indicate that he sustained a flash burn from welding in August 1955.  It was noted that his left eye was worse than his right eye.  His eyes were washed with boric acid and mineral oil.  At his November 1955 separation examination, his eyes were normal, and his visual acuity was 20/20.  After service, he was treated for another welding burn at Greenville Hospital in October 1989.  In an August 2005 rating decision, the RO denied service connection for left eye degeneration; new and material evidence is necessary to reopen this claim.  See 38 C.F.R. § 3.156.

More recent records indicate the Veteran has left eye macular degeneration along with cataracts and posterior vitreous detachment.  See, e.g., October 2012 and May 2014 records from Retina Consultants.  In addition, the Veteran submitted a September 2013 statement from a pharmacist stating that his medications, to include those used to treat his psychiatric disorder, were a contributing factor to his deteriorating eyesight.  

Based on the foregoing, in a July 2014 decision, the Board determined that the claim for a left eye disorder was inextricably intertwined with the Veteran's claim for a psychiatric disorder.  In addition, the Board directed the AOJ to obtain the names and addresses from the Veteran for all healthcare providers who have treated his left eye, to include Retina Consultants.  A review of the record indicates that the AOJ obtained private treatment records from Retina Consultants; however, the AOJ did not request that the Veteran provide the names and addresses for all healthcare providers who treated his left eye.  Furthermore, during the Board hearing, the Veteran indicated that he had seen an eye consultant two weeks prior to the hearing.  See Tr. at 22.  Therefore, a remand is required to ensure that all outstanding VA and private treatment records have been obtained.

In addition, the Board finds that a VA examination is warranted to determine whether any current left eye disorder is related to the flash burn in August 1955.  See 38 C.F.R. § 3.159(c)(4).

Finally, the Veteran has also asserted that he is unable to work due to his service-connected disabilities.  As such, the claim for TDIU is inextricably intertwined with the claims being remanded.


Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain a complete copy of the Veteran's military personnel file and associate it with his claims file.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for psychiatric and left eye disorders.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Beckley VA Medical Center dated since September 2014.  

3.  The AOJ should contact the U.S. Army and Joint Services Records Research Center (JSRRC), or other appropriate source, in an attempt to obtain evidence corroborating the Veteran's claimed stressors identified in the preceding pages of this remand.  

If the JSRRC cannot locate such evidence, the AOJ must specifically document the attempts that were made to corroborate the claimed stressors and explain in writing why further attempts to locate or obtain corroborating government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

4.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable psychiatric symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should respond to the following inquiries:

(A) The VA examiner should identify all current diagnoses of any acquired psychiatric disorder.  VA treatment records document diagnoses of PTSD and depressive disorder NOS.  

(B) For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not (i.e., 50 percent or more probable) that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service. 

In rendering this opinion, the examiner should consider the May 1953 service treatment record noting "emotional upset" after the Veteran's first baby died at birth.  

(C) If and only if JSRRC or other appropriate entity confirms an alleged in-service stressor, or the Veteran alleges a separate stressor related to fear of hostile military or terrorist activity, the examiner should then determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied. 

(D) If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current PTSD symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity (if alleged). 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left eye disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that the loss of vision in his left eye is due to welding during service and/or is caused or aggravated by medications used to treat his various conditions.  An August 1955 service treatment record indicates that he experienced a flash burn from welding and that his eyes were washed with boric acid and mineral oil.  He was also treated at Greenville Hospital for eye problems after a welding incident in October 1989.  In a September 2013 letter, a pharmacist opined that his medications were a contributing factor to his loss of vision.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms, the examiner should identify all current left eye disorders.  In so doing, the examiner should address the prior diagnoses and findings of left eye macular degeneration, cataracts, and posterior vitreous detachment.  

For each diagnosis identified, the examiner should opine as to the likelihood (likely, unlikely, at least as likely as not) that the disorder manifested during active service or is otherwise causally or etiologically related to his active service.  

The examiner should also opine as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's medications caused or permanently aggravated the loss of vision in his left eye.  If any of the Veteran's medications have caused or aggravated his loss of vision, the examiner should identify the medication and the disorder for which it is prescribed.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 
claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






